EXHIBIT 5.1 J. Cabell Acree, III General Counsel August 13, 2009 Orion Marine Group, Inc. 12550 Fuqua St. Houston, Texas 77034 Re: Orion Marine Group, Inc. Common Stock Offering Ladies and Gentlemen: I am the General Counsel of Orion Marine Group, Inc., a Delaware corporation (the "Company"), and have advised the Company in connection with the offer and sale by the Company of 4,200,000 shares of the Company's Common Stock, par value $0.01 per share ("Common Stock"), and up to 630,000 additional shares of Common Stock (to be issued and sold in the event the underwriters exercise their 30-day overallotment option) (together, the "Shares"), pursuant to the Company's Registration Statement on Form S-3 (Registration No. 333-160719), as amended (the "Registration Statement"), filed by the Company with the Securities and Exchange Commission (the "Commission") under the Securities Act of 1933, as amended (the "Securities Act").A prospectus supplement dated August 12, 2009, which together with the prospectus filed with the Registration Statement shall constitute the "Prospectus," has been filed pursuant to Rule 424(b) promulgated under the Securities Act. In connection with rendering this opinion, I have examined originals or copies of (i)the Registration Statement, (ii) the Prospectus, (iii)the Amended and Restated Certificate of Incorporation of the Company (the "Certificate") andthe Amended and Restated Bylaws of the Company, each as amended to the date hereof, (iv)certain resolutions of the Board of Directors of the Company and of committees of the Board of Directors of the Company relating to the offer and sale of the Common Stock and related matters, (v)the form of specimen certificate representing the Common Stock, and (vi) such other documents and records as I have deemed necessary and relevant for purposes hereof.In addition, I have relied on certificates of public officials as to certain matters of fact relating to this opinion and have made such investigations of law as I have deemed necessary and relevant as a basis hereof.In such examination, Orion Marine Group, Inc.
